AlleN, J.
The defendant is charged in the indictment with unlawfully selling intoxicating liquors to O. 0. Sharp, and as he cannot be indicted for one offense and tried for another, we are not permitted to inquire whether he is guilty under Eevisal, *312see. 3534, which., as said in S. v. Burchfield, 149 N. C., 540, “was intended to prevent the purchase by one person from an illicit dealer,” nor under Revisal, sec. 3527a, for soliciting orders for intoxicating liquors, nor under the Federal Penal Code.
If it could be reasonably inferred from the evidence that the defendant ordered the whiskey he is charged with selling, from a liquor house in Virginia, at the request of Sharp and solely for his accommodation, we would order a new trial, as such a transaction is not illegal under the State law in the county of Rockingham (S. v. Whisnant, 149 N. C., 515; S. v. Allen, 161 N. C., 226), and the charge excludes from the jury the consideration of this view; but this does not appear.
There is some evidence that the whiskey came by express from Virginia, but none that the defendant ordered it, or that it came from any one except himself, and nothing inconsistent with absolute ownership by the defendant. .
So far as appears from the record, the defendant owned the whiskey, which was either in this State or in Virginia, and made the contract of sale, received the money, and through the Express Company delivered the whiskey in this State, which would constitute an illegal sale. Pheifer v. Israel, 161 N. C., 409.
He does not purport to act as agent for a house in Virginia nor for Sharp, and throughout the transaction deals with the whiskey as his own, and it would require a strained and highly technical construction of the evidence to reach the conclusion that the defendant ordered the whiskey from a liquor house for the accommodation of the witness, particularly so when the defendant had it in his power to put the question beyond doubt.
The Webb-Kenyon Act is not remotely involved in this case, and we therefore refrain from discussing it.
The validity and construction of that act was argued at this term in Kistler v. R. R., in which, in addition to very able briefs on the legal questions involved, statistics are collected as to the growth of the sentiment in behalf of prohibition, which cannot aid us in determining whether Cardwell sold liquor to Sharp.
*313If there was any error in excluding the evidence offered by the defendant, that the label on the package showed that it came from Danville, it was cured by the admission made by the State.
There was no error in denying the motion to compel the State to elect between the evidence of the different sales. S. v. Freeman, 162 N. C., 596.
No error.